Case 1:21-bk-10199-NWW           Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15               Desc
                                 Main Document    Page 1 of 12




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 SOUTHERN DIVISION

 IN RE:                                        )
                                               )
 JANIS DIANE PIERCE,                           )
                                               )       CHAPTER 7 Proceeding
          Debtor.                              )
                                               )
                                               )       CASE NO. 21-BK-10199-NWW
                                               )
 __________________________________            )

              QUICKEN LOANS, LLC’s MOTION & INCORPORATED BRIEF
                         FOR LEAVE TO FILE APPEAL

          COMES NOW Quicken Loans, LLC (“Quicken”), by and through its undersigned

 counsel, and hereby files its Motion (“Motion”) for leave to file an appeal of the order (Paper

 Number 39) (the “Order”) entered on June 3, 2021, by the clerk of the United States Bankruptcy

 Court for the Eastern District of Tennessee (“Bankruptcy Court”), pursuant to Federal Rules of

 Bankruptcy Procedure 8001(b) and 8003 and 28 U.S.C. § 158 and states:

                                 PRELIMINARY STATEMENT

          By the Order, the Bankruptcy Court denied Quicken’s motion to dismiss the instant

 bankruptcy petition, as filed by debtor Janis Diane Pierce (hereinafter, “Debtor” or “Pierce”), due

 to improper venue. Solely the Chapter 7 Trustee, Douglas R. Johnson (“Trustee”) opposed

 Quicken’s motion to dismiss.

          As set forth within the bankruptcy petition (and uncontested by the Trustee), Debtor is a

 retiree who lives in Georgia, with the Debtor’s principal asset being certain Georgia real

 property. Despite Debtor’s admitted wholesale lack of ties to the State of Tennessee, Debtor

 filed her bankruptcy petition in this Court. All parties, including the Debtor, the Trustee, and


                                                   1


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 1 of 14 PageID #: 40
Case 1:21-bk-10199-NWW          Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15               Desc
                                Main Document    Page 2 of 12



 Quicken acknowledged during oral argument as to the underlying motion that venue was not

 proper in Tennessee. The Bankruptcy Court, citing the cases of In Re Stormes, 2016 WL

 6839041 (Bankr. S.D.W. Va. 2016) and Cruisephone, Inc. v. Cruise Ships Catering and Servs.

 N.V. (In 19 re Cruisephone, Inc.), 278 B.R. 325, 330 (Bankr. E.D.N.Y. 20 2002) incorrectly held

 that the filing of a Proof of Claim by Quicken, prior to its Motion to Dismiss, equated to the

 filing of a Civil Complaint, and thereby finding Quicken waived venue by its action of filing the

 Proof of Claim1.

        The decision by the Bankruptcy Court to rely upon the Stormes and Cruisephone cases

 was misplaced, as Stormes dealt with the filing of a Motion to Dismiss within an adversary

 proceeding itself due to improper venue, and Cruisephone addresses whether personal

 jurisdiction in the United States over a foreign corporation could be obtained by way of filing of

 a proof of claim. The ruling in this case creates unnecessary confusion for those creditors filing

 simple Proofs of Claims to protect and preserve their interests. Given that the Courts have

 consistently declined to find the filing of a Proof of Claim equals a waiver of venue, without

 Appellate intervention and the reversal of the Bankruptcy Court’s ruling, Creditors will be

 harmed by Debtors who continue to forum shop for venues in which to file bankruptcy petitions,

 as well as by bankruptcy trustees who routinely fail to examine and consider the propriety of

 venue of a debtor. Bankruptcy courts will also continue to be charged, such as here, of routinely

 examining and determining extra-jurisdiction state law priority claims, such as here, with a

 Tennessee bankruptcy court charged with determining real property priority claims determined

 under the laws of the State of Georgia.



 1
  The Trustee in his Response to the motion and at the hearing, acknowledged and agreed with
 Quicken that there was no authority which hold that the filing of a Proof of Claim per se equates

                                                 2


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 2 of 14 PageID #: 41
Case 1:21-bk-10199-NWW          Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15                   Desc
                                Main Document    Page 3 of 12



         It is important that the Court grant Quicken leave to appeal the Order as Creditors will

 be prejudiced in not having the freedom to file Proofs of Claims when they deem necessary, even

 if venue for the underlying bankruptcy petition is wrong.

                                    STATEMENT OF FACTS

    A. Background Of the Bankruptcy Case

        On January 29, 2021, debtor Janis Diane Pierce (“Debtor”) filed the instant Chapter 7

    Proceeding (“Petition”). See Dkt. 1. Within the Bankruptcy Petition, Debtor identified

    living at 279 Canary Circle, Ringgold, Catoosa County, Georgia 30736 (“Georgia Property”).

    Dkt. 1, p.1. Despite Debtor stating that she lived in Georgia (and outside of the Eastern

    District of Tennessee), Debtor nonetheless averred without any basis as having lived in the

    instant district for the majority of the last 180 days in the Bankruptcy Petition. Id. Debtor

    did not otherwise identify any business owned or operated within the Bankruptcy Petition in

    the instant district. Id., p. 4. Debtor identified her principal asset at the time of the filing in

    the Bankruptcy Petition as the Georgia Property. Id., p. 17, 22. In light of Debtor’s lack of

    ties to the Eastern District, Debtor asserted that she was entitled to Georgia-derived

    bankruptcy exemptions in the Eastern District of Tennessee. See, e.g., Id., p. 23. Quicken

    was identified within the Bankruptcy Petition as having a secured interest in the Georgia

    Property – see Dkt. 1, pp. 9, 25 – and accordingly is a party in interest to the instant

    proceeding properly able to bring the instant motion.

        On March 10, 2021, the Section 341 hearing was conducted; thereafter, on March 13,

    2021, the Proof of Claim deadline within the instant action was set for June 9, 2021. Dkt. 24.

    On March 25, 2021, the Chapter 7 Trustee commenced an adversary proceeding against

    Quicken in the Eastern District of Tennessee, as assigned case number 21-ap-01013-NWW.


 to a waiver of venue.                            3


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 3 of 14 PageID #: 42
Case 1:21-bk-10199-NWW           Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15               Desc
                                 Main Document    Page 4 of 12




    B. Background Of Adversary Proceeding

    On March 25, 2021, the Chapter 7 Trustee commenced an adversary proceeding against

    Quicken in the Eastern District of Tennessee, as assigned case number 21-ap-01013-NWW.

    The Adversary seeks to avoid a one-half secured interest of Quicken which relates to the

    Georgia Property.

                STATEMENT OF QUESTIONS PRESENTED BY THE APPEAL

    1. Did the Bankruptcy Court err in denying Quicken’s Motion to Dismiss for Lack of

        Venue, in light of the patent lack of venue on the face of the bankruptcy petition?

    2. Did the Bankruptcy Court err when it concluded that the filing of a Proof of Claim

        equates to the filing of a Complaint, such that venue is waived?



    STANDARD GOVERNING THE DECISION WHETHER TO GRANT LEAVE TO
                             APPEAL

        Section 158(a) of Title 28 of the United States Code states:

        The district courts2 of the United States shall have jurisdiction to hear appeals

        (1) from final judgments, orders, and decrees;
        (2) from interlocutory orders and decrees issued under section 121(d) of Title 11
        increasing or reducing the time periods referred to in section 1121 of such title; and
        (3) with leave of the court, from other interlocutory orders and decrees; of bankruptcy
        judges entered in cases and proceedings referred to the bankruptcy judges under section
        157 of this title . . .

        28 U.S.C. 158(a).

        No standards are contained in the statute or the Bankruptcy Rule that govern whether

 leave is to be granted. Courts have generally adopted the standard set forth under section 1292(b)



        2
            Quicken elects to have any appeal heard before the 6th Circuit Bankruptcy Appellate

                                                  4


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 4 of 14 PageID #: 43
Case 1:21-bk-10199-NWW           Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15                   Desc
                                 Main Document    Page 5 of 12



 of Title 28 of the United States Code in considering whether to grant leave to appeal from an

 interlocutory order of the bankruptcy court. Law Debenture Trust v. Calpine Corp. (In re

 Calpine Corp.), 2007 U.S. Dist. LEXIS 1324, at * 19 (S.D.N.Y. 2007); GE Capital Corp. v.

 Mach., Inc. (In re Mach., Inc.), 275 B.R. 303 (B.A.P. 8th Cir. 2002); Big Rivers Elec. Corp.

 v.Schilling (In re Big Rivers Elec. Corp.), 252 B.R. 670 (W.D. KY. 2000); In re Dino’s, Inc., 183

 B.R. 779 (S.D. Ohio 1995); In re Neshaminy Office Bldg. Associates, 81 B.R. 301 (E.D.

 Pa.1987).

        Section 1292(b) provides:

        When a district judge, in making in a civil action an order not otherwise appealable under
        this section, shall be of the opinion that such order involves a controlling question of law
        as to which there is substantial ground for difference of opinion and that an immediate
        appeal from the order may materially advance the ultimate termination of the litigation,
        he shall so state in writing in such order. The Court of Appeals which would have
        jurisdiction of an appeal of such action may thereupon, in its discretion, permit an appeal
        to be taken from such order, if application is made to it within ten days after the entry of
        the order: Provided, however, that application for an appeal hereunder shall not stay
        proceedings in the district court unless the district judge or the Court of Appeals or a
        judge thereof shall so order.

        28 U.S.C. § 1292(b).

        “Courts have tended to make the ‘controlling question’ requirement the same as the

 requirement that its determination ‘may materially advance the ultimate termination of the

 litigation.’” See Collier’s on Bankruptcy, ¶ 8003.03 citing Itel Corp. v. M/S Victoria, 710 F.2d

 199 (5th Cir. 1983); Bank of New England Corp., 218 B.R. 643 (B.A.P. 1st Cir. 1998); E.F.

 Hutton & Co. v. Brown, 305 F. Supp. 371 (S.D. Texas 1969). Thus, the importance of the matter

 to the ultimate disposition of the case is the key to the decision on whether to grant leave to

 appeal. Hadar Leasing Int’l, Inc. v. D.H. Overmyer Telecasting Co. (In re Hadar Leasing Int’l,

 Inc.), 14 B.R. 819 (S.D. N.Y. 1980).


 Panel for the Eastern District of Tennessee Bankruptcy Court.
                                                   5


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 5 of 14 PageID #: 44
Case 1:21-bk-10199-NWW          Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15                Desc
                                Main Document    Page 6 of 12




 STATEMENT OF THE REASONS WHY AN APPEAL SHOULD BE GRANTED

 A. The Three Appellate Panel should immediately review and reverse the Bankruptcy
 Court’s decision that Motion to Dismiss be Denied.

 The question of whether venue is proper for the bankruptcy petition meets the “controlling
 question” standard.

    The United States Code concisely sets forth the venue requirements for a bankruptcy

 proceeding to be properly commenced in a district; however, the Debtor’s Petition wholly fails to

 meet any of the venue requirements as to the Eastern District of Tennessee.

    Particularly, 28 U.S.C. § 1408 states that a bankruptcy proceeding may be commenced in the

 district “in which the domicile, residence, principal place of business in the United States, or

 principal assets in the United States” of the person filing such proceeding “have been located for

 the one hundred and eighty days immediately preceding” the bankruptcy filing. 28 U.S.C. §

 1408(1). Or “[i]n other words, a debtor seeking bankruptcy protection may file a petition in any

 district where he or she currently lives, conducts a business, or has principal assets,” subject to

 being established in the district for at least 180 days. In re MacDonald, 356 B.R. 416, 420

 (Bankr. W.D. Tenn. 2006). In Tennessee, a domicile is treated as “where a person has his

 principal home and enjoyment of his fortunes,” whereas a residence “include[s] places where the

 debtor has a semi-permanent residence, even if that place is not the debtor’s domicile.” In re

 Acor, 510 B.R. 588, 592 (Bankr. W.D. Tenn. 2014).

    The Sixth Circuit moreover has emphasized that the “venue requirements of 28 U.S.C. §

 1408 are mandatory, not optional” in evaluating whether an improperly filed bankruptcy may

 remain in an improper venue. Thompson v. Greenwood, 507 F.3d 416, 424 (6th Cir. 2007).




                                                 6


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 6 of 14 PageID #: 45
Case 1:21-bk-10199-NWW          Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15                 Desc
                                Main Document    Page 7 of 12



     Here, the Petition sets forth no basis whatsoever for this matter to have otherwise been filed

 within the Eastern District of Tennessee. The Petition only identifies two places where the

 Debtor has lived and maintained their domicile within the last three years prior to the filing of

 the Petition, both of which are located in Georgia. See Dkt 1, p. 8 (August 1999 to April 2019 at

 333 Autumn Trl, Ringgold, Georgia) and 279 Canary Circle, Ringgold, Georgia (Id., p. 2).

 Debtor does not maintain any business in the Eastern District and is, in fact, retired and

 otherwise dependent on Social Security for her income. See Dkt. 1, pp. 4, 9, 33. And finally, the

 Debtor’s principal asset, constituting over 95% of her listed assets in the Petition, is the Georgia

 Property not located in the Eastern District of Tennessee. Id., p. 17, 22.

     Debtor has identified no bases which confer venue upon this Court and the Eastern District of

 Tennessee under the mandatory provisions of 28 U.S.C. § 1408, and in fact the Petition confirms

 that none exist. The Chapter 7 Trustee, at oral argument to the underlying motion, further

 conceded that no basis for venue in the Eastern District of Tennessee was set forth by Debtor.

 As such, the Petition was unquestionably filed in the wrong venue, requiring the dismissal of the

 Petition.



 B. STATEMENT OF THE REASONS WHY AN APPEAL SHOULD BE GRANTED

 A. The Three Appellate Panel should immediately review and reverse the Bankruptcy
 Court’s decision that the filing of a Proof of Claim equates to the filing of a Complaint

 The question of whether the filing of a Proof of Claim equates to the filing of a Complaint meets

 the “controlling question” standard. There is also a substantial ground for difference of opinion

 concerning whether or not this is the correct correlation.

         At the hearing on the Motion to Dismiss, the Bankruptcy Court quoted from the case of



                                                  7


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 7 of 14 PageID #: 46
Case 1:21-bk-10199-NWW           Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15                    Desc
                                 Main Document    Page 8 of 12



 In Re Stormes, 2016 WL 6839041 (Bankr. S.D.W. Va. 2016) and the case of In 19 re

 Cruisephone, Inc., 278 B.R. 325, 330 (Bankr. E.D.N.Y. 20 2002). The Bankruptcy Court is

 mistaken to use the Stormes and Cruisephone cases as the legal rationale for the denial of the

 Motion to Dismiss. There has consistently been no holding nationally that a Proof of Claim filing

 constitutes a Creditor waiving its right to challenge venue. In keeping with that line of

 reasoning, the Bankruptcy Court should not have improperly drawn comparisons with cases

 whose holding are not applicable to the case at bar.

        In Stormes, Discover, the creditor, was accused by the Debtors of improperly continuing

 collection activities in direct violation of the automatic stay. The Debtors filed an Adversary to

 address the improper collection activity. Discover moved for a dismissal of the Adversary

 Proceeding based on improper venue. The Stormes court held that an adversary proceeding is

 generally properly located in the same district as the pending bankruptcy proceeding; curiously

 however, the Stormes court failed to cite to the corresponding United States Code which

 enshrines this presumption in law. See 28 U.S.C. § 1409. In a lone footnote, after having held

 that the concepts of § 1409 applied as to the adversary proceeding at issue, the Court mentioned

 in dicta that when a Proof of Claim is filed it “triggers the process of allowance and disallowance

 of claims, thereby subjecting the [Creditor] to the bankruptcy’s court’s equitable power” thereby

 conferring jurisdiction. Stormes (citing Langenkamp v. Culp, 498 U.S. 42, 44 (1990)).

 However, Stormes’ passing note not only was in dicta, but its footnote speaks only to jurisdiction

 and wavier of a right to a jury trial in the adversary proceeding itself, not to the question of

 improper venue in the underlying bankruptcy.

        Moreover, the delicate balance between the standard found in 28 U.S.C. § 1412 was the

 only factor the Stormes Court considered. However, 28 U.S.C. § 1412 is only implicated in


                                                   8


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 8 of 14 PageID #: 47
Case 1:21-bk-10199-NWW            Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15                    Desc
                                  Main Document    Page 9 of 12



 discretionary venue situations, such as where a debtor files in one state but the locus of facts,

 witnesses, and evidence for an underlying adversary proceeding lies wholly within another

 jurisdiction. See, e.g., In re Hechinger Inv. Co. of Delaware, Inc., 288 B.R. 398, 402-03

 (Bankr.D.Del. 2003). By contrast, 28 U.S.C. § 1406 has much narrower judicial discretion,

 particularly applying to cases of improper venue or cases where personal jurisdiction is lacking.

 See e.g. In re Pickeral, 267 B.R. 1, 3 (Bankr. D.C. 2001). 28 U.S.C. § 1406 particularly directs a

 court that it “shall dismiss, or if it be in the interest of justice, transfer such case…”.

 Accordingly, unless findings as to the interests of justice are made by the Court to support its

 discretion, the default under the applicable statute is dismissal. The Court wholly failed to

 consider the required analysis under 28 U.S.C. § 1406 regarding improper venue prior to

 utilizing an inapposite case in an attempt to find venue. As such, it was overreaching to rely on

 Stormes in denying the Quicken Motion to Dismiss.

     Moreover, the instant motion contesting improper venue is timely and sufficiently objected to

 under 28 U.S.C. § 1406, permitting this Court to dismiss the matter due to improper venue.

     The majority of courts nationally, including those within the Sixth Circuit, evaluate the

 timeliness of a contest to venue on the “facts and circumstances.” Particularly, in evaluating

 whether to dismiss a similar bankruptcy case for improper venue, a Sixth Circuit dismissed a

 bankruptcy proceeding in light of a timely contest to venue filed ninety-eight days after the filing

 of the bankruptcy proceeding and on the last day to object to a bankruptcy discharge. In re

 McCall, 194 B.R. 590 (Bankr. W.D. Tenn. 1996). “What constitutes a timely filing of such a

 motion is not governed by a statutory or rule definition.” McCall, 194 B.R. at 592. Whether a

 motion contesting venue has been timely filed depends on the facts and circumstances presented

 in the particular case. See McCall, 194 B.R. at 593. Particularly persuasive to the McCall court


                                                     9


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 9 of 14 PageID #: 48
Case 1:21-bk-10199-NWW                  Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15                            Desc
                                       Main Document    Page 10 of 12



 was Debtor’s failure to properly disclose items, and knowing misrepresentations, on Debtor’s

 petition, which as discussed below, is equally applicable here. Id.

        In analyzing the timeliness of contests to improper venue, courts have consistently held that

 the passage of time alone is not determinative of “timeliness” under § 1406. For instance, a

 bankruptcy court found a § 1406 motion as timely when brought a year and a half after the filing

 of the bankruptcy petition. See In re EDP Medical Computer Systems, Inc., 178 B.R. 57

 (M.D.Pa.1995). Generally, if the transfer would result in fragmentation or duplication of

 administration, increase expense, or delay closing of the estate, such a factor would bear on the

 timeliness of the motion. See Advisory Committee Notes, Fed.R.Bankr.P. 1014(a).3 A

 persuasive opinion from the Tenth Circuit analyzed the prejudice which would befall the Debtor,

 and ultimately held that a dismissal of the bankruptcy proceeding for improper venue was proper

 when such a motion was asserted after the meeting of creditors. In re Blagg, 223 B.R. 795, 10th

 Cir.BAP (Okla.) 1998. To the extent that Debtor may incur additional attorneys’ fees due to a

 dismissal and re-filing in the proper venue is irrelevant and otherwise a circular argument – but

 for the debtor’s incorrect venue choice, a concern as to Debtor’s incurred attorneys’ fees would

 not be a factor. See In re Ross, 312 B.R. 879, 890 (Bankr. W.D. Tenn. 2004).

        Here, substantively the bankruptcy proceeding is in its relative infancy. The deadline for

 filing an objection to discharge was well-off at the time of the underlying motion, the proof of

 claim deadline was even further off, and because of the equities as discussed below, no prejudice

 would befall Debtor due to Debtor and Debtor’s counsel knowing misrepresentations within the

 bankruptcy petition. The trustee has issued no reports as to the assets of the estate or fully

 completed its duties within the instant proceeding. Moreover, no prejudice would befall other


 3
     Such rules are only intended to further guide a court and do not create any new rights. Pursuant to 28 U.S.C. §

                                                            10


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 10 of 14 PageID #: 49
Case 1:21-bk-10199-NWW                 Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15            Desc
                                      Main Document    Page 11 of 12



 creditors of the Debtor upon a dismissal, as the Debtor would otherwise not receive a discharge

 in the instant proceeding.

     WHEREFORE, the Court should grant the Motion for leave to file an appeal of the

 Order, and grant such other relief as the Court deems just and proper.


 Dated: June 14, 2021

                                                        THE GILROY FIRM
                                                            /s/ Monica K. Gilroy
                                                        MONICA K. GILROY
                                                        Georgia Bar No. 427520
                                                        Attorneys for Quicken Loans, LLC
                                                        1145 Hightower Trail, Atlanta, Georgia 30350
                                                        (678) 280-1922; Monica.Gilroy@gilroyfirm.com




 2075, “the rules shall not abridge, enlarge, or modify any substantive right.”
                                                           11


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 11 of 14 PageID #: 50
Case 1:21-bk-10199-NWW          Doc 47 Filed 06/14/21 Entered 06/14/21 22:30:15               Desc
                               Main Document    Page 12 of 12



                                 CERTIFICATE OF SERVICE


        I hereby certify that on June 14, 2021, a copy of the Quicken Loans, LLC’s Motion &

 Incorporated Brief for Leave to File Appeal was served on those listed below as indicated:


        Via electronic case noticing:

        Elisabeth B Donnovin – Counsel for Trustee – ECF
        Johnson & Mulroony, P.C.
        428 McCallie Avenue
        Chattanooga, TN 37402

        Douglas R. Johnson, Trustee – ECF

        Kimberly C. Swafford – US Trustee – UCF

        Bankruptcy Court – ECF

        W. Thomas Bible, Jr. – Counsel for Debtor - ECF
        Tom Bible Law
        6918 Shallowford Rd., Suite 100
        Chattanooga, TN 37421

        Natalie Brown – Counsel for Quicken - ECF
        Rubin Lublin, LLC
        119 S. Main Street, Suite 500
        Memphis, TN 38103


                                                     /s/ Monica K. Gilroy_________________
                                                     Monica K. Gilroy
                                                     Georgia Bar No. 427520
                                                     The Gilroy Firm
                                                     Attorney for Quicken Loans, LLC
                                                     1145 Hightower Trail
                                                     Atlanta, Georgia 30350
                                                     (678) 280-1922
                                                     Monica.Gilroy@gilroyfirm.com




                                                12


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 12 of 14 PageID #: 51
Case 1:21-bk-10199-NWW Doc 47-1 Filed 06/14/21                 Entered 06/14/21 22:30:15   Desc
                    Proposed Order Proposed Order              Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                SOUTHERN DIVISION

 IN RE:                                       )         CASE NO. 21-10199-NWW
                                              )
 JANIS DIANE PIERCE,                          )
                                              )         CHAPTER 7 Proceeding
          Debtor.                             )
                                              )

             ORDER GRANTING MOTION FOR LEAVE TO APPEAL AND STAYING
                         BANKRUPTCY PROCEEDING

          Creditor, Quicken Loans, LLC, having moved for this Court for Leave to Appeal and

 Stay of the instant Bankruptcy proceeding, it is hereby

          ORDERED that this Court grants the Motion for Leave to Appeal and Stays the instant

 Bankruptcy proceeding pending a resolution of the Motion on appeal.

                                                  ###




                                                  1


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 13 of 14 PageID #: 52
Case 1:21-bk-10199-NWW Doc 47-1 Filed 06/14/21      Entered 06/14/21 22:30:15   Desc
                    Proposed Order Proposed Order   Page 2 of 2




                                            Approved for entry by:

                                            /s/ Monica K. Gilroy_________________
                                            Monica K. Gilroy
                                            Georgia Bar No. 427520
                                            The Gilroy Firm
                                            Attorney for Quicken Loans, LLC
                                            1145 Hightower Trail
                                            Atlanta, Georgia 30350
                                            (678) 280-1922
                                            Monica.Gilroy@gilroyfirm.com




                                        2


Case 1:21-cv-00139-KAC-SKL Document 7 Filed 06/15/21 Page 14 of 14 PageID #: 53
